DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The response filed on June 7, 2021 is acknowledged. 

Election/Restrictions
Claims 29-39 and 41 are allowable. Claims 42-44 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim (claim 29). Pursuant to the procedures set forth in MPEP § 821.04(b), the restriction requirement among product and process claims, as set forth in the Office action mailed on July 3, 2017, is hereby withdrawn and claims 42-44 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 29-39 and 41-45 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach, disclose, or suggest, in combination with other limitations recited in the claims: A lawn sprinkler system in combination with underground trenches for connection to an above ground water supply located near a building structure allowing for watering of an area of a lawn located exterior to the building structure, comprising: a sprinkler device positioned a pre-determined distance from the building structure within a vertical trench extending a pre-determined vertical depth below ground level to support a predetermined water zone within the area of the lawn; a riser shaft operationally connected within the sprinkler device; wherein the sprinkler device consisting of a base unit with a pipe member  that is operationally coupled to the riser shaft with a pop-up water emitter; one or more piping couplers disposed between the bottom end of the sprinkler device and the coupler mechanism for interconnecting the coupler mechanism to the sprinkler device wherein a constant water supply is maintained between distance above ground water supply to the sprinkler device through the elongated pipe member; a T shape coupler and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        June 8, 2021